Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Leniek, SR. (U.S. 2016/0230519A1), in view of Bachtell et al. (U.S. 2011/0168413A1).
Regarding claim 1, Leniek, SR. discloses a method for producing hydrocarbons from a well (see fig. 1 and refer to abstract) that includes a borehole (see fig. 1), production tubing (114, see fig. 1 and 2A, 2B) in the borehole, and an annulus between the production tubing (114) and the borehole (annular conduit connected to 116, see fig. 1 and 2A, 2B. Also refer to paragraph 0018), the borehole containing an undesirable 
a) providing a source of liquefied natural gas (130; refer to abstract and paragraph 0020 and 0028); 
b) regasifying the LNG (refer to paragraph 0028: evaporator 304 converts the LNG to compressed natural gas); 
c) pressurizing (312 or pressure line 116) the regasified LNG to a pressure above the pressure in the annulus (refer to paragraph 0018 and 0030); 
d) injecting the pressurized regasified LNG into the annulus (see fig. 1 and 2A, 2B, and refer to paragraphs 0018 and 0022); 
e) allowing the pressurized regasified LNG to flow into and up through the production tubing (114, see fig. 2B); thereby reducing the amount of liquid in the borehole (see fig. 2B and refer to paragraph 0022); and 
f) recovering the pressurized regasified LNG along with produced gas and transmitting both to a line to be combusted or vented (refer to paragraphs 0030, 0033, and 0035).
However, Leniek, SR. is silent to the pressurized regasified LNG along with produced gas transmitting to a gas production line.
Bachtell et al. disclose typical gas-lift wells in which, fluids produced from the production wellbore are routed into a separator tank (18, fig. 2) on the surface. The separator may be fed by one or more production wells. Once separated from the water, oil, and other fluids produced from the reservoir, the gas is usually then routed to a compressor to increase its pressure. After the compression stage, the gas may be sent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leniek, SR. to include a gas production line, wherein the pressurized regasified LNG along with produced gas transmitting to a gas production line, as taught by Bachtell et al., for the purpose of selling the gas rather than venting or combusting it. 
Regarding claim 2 and 12, the combination of Leniek, SR. and Bachtell et al.  teach all the features of these claims as applied to claims 1 and 11; Leniek, SR. further discloses wherein the LNG comprises at least 95% methane (refer to paragraph 0020).  
Regarding claim 3 and 13, the combination of Leniek, SR. and Bachtell et al.  teach all the features of these claims as applied to claims 1 and 11; Leniek, SR. further discloses wherein the LNG comprises at least 98% methane (refer to paragraph 0020).  
Regarding claim 4, the combination of Leniek, SR. and Bachtell et al.  teach all the features of this claim as applied to claim 1 above; Leniek, SR. further discloses wherein step b) comprises passing the LNG through a vaporizer (118) to produce a regasified LNG stream (refer to paragraph 0018).  
Regarding claim 5, the combination of Leniek, SR. and Bachtell et al.  teach all the features of this claim as applied to claim 1 above; Leniek, SR. further discloses wherein step c) comprises passing the regasified LNG stream through a compressor (312) to produce a pressurized regasified LNG stream (see fig. 3 and refer to paragraph 0028 and 0030).  

Regarding claim 11, Leniek, SR. discloses an apparatus for producing hydrocarbons from a well that includes a borehole (see fig. 1 and refer to abstract), production tubing (114, see fig. 1 and 2A, 2B) in the borehole, and an annulus between the production tubing (114) and the borehole (annular conduit connected to 116, see fig. 1 and 2A, 2B. Also refer to paragraph 0018), the borehole containing an undesirable amount of liquid (see fig. 2A and refer to paragraph 0018), the apparatus comprising: 
a tank of liquefied natural gas (130; refer to abstract and paragraph 0020 and 0028); 
a vaporizer (304) for regasifying the LNG (refer to paragraph 0028: evaporator 304 converts the LNG to compressed natural gas); 
a compressor (312) for pressurizing the regasified LNG to a pressure above the pressure in the annulus (refer to paragraph 0030); 
a fluid connection (116) for injecting the pressurized regasified LNG into the annulus (see fig. 1 and 2A, 2B, and refer to paragraphs 0018 and 0022); and 
a fluid connection from the production tubing (114) to a vent or combustion line adapted to transmit LNG and produced gas (refer to paragraph 0018 and 0019).  
However, Leniek, SR. is silent to the pressurized regasified LNG along with produced gas transmitting to a gas production line.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leniek, SR. to include a gas production line, wherein the pressurized regasified LNG along with produced gas transmitting to a gas production line, as taught by Bachtell et al., for the purpose of selling the gas rather than venting or combusting it. 
Regarding claim 14, the combination of Leniek, SR. and Bachtell et al.  teach all the features of this claim as applied to claim 11 above; Leniek, SR. further discloses including a sensor adapted to sense when an undesired amount of liquid has accumulated in the borehole (paragraph 0034; controller 308 comprises one or more pressure sensors, gas flow sensors, liquid flow sensors).  
Claims 1-7, 9-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liknes (U.S. 6629566B2) in view of Nevison (U.S. 2017/0356597A1) and Bachtell et al. (U.S. 2011/0168413A1).
Regarding claim 1, Liknes disclose a method for producing hydrocarbons from a well (see fig. 1 and refer to abstract) that includes a borehole (see fig. 1), production tubing (26) in the borehole, and an annulus (30) between the production tubing (26) and 
a) providing a source of pressurized gas (49); 
c) pressurizing the gas to a pressure above the pressure in the annulus (col. 13 lines 57-65: compressor pressurizes the gas); 
d) injecting the pressurized gas into the annulus (30; refer to col. 14 lines 34-36); 
e) allowing the pressurized gas to flow into and up through the production tubing (26, see fig. 1 and refer to col. 15 lines 14-27); thereby reducing the amount of liquid in the borehole (refer to col. 14 lines 16-46); and 
f) recovering the pressurized gas along with produced gas (refer to col. 15 lines 14-27) and transmitting both to a conduit (40; injected and produced gas is transmitted to conduit 40 and sent to collection systems such as separators and compressors. Since the injected and produced gas from the reservoir are transported through conduit 40, conduit 40 is considered a gas production line. Refer to col. 15 lines 14-27 and col. 13 lines 40-55). 
However, Liknes fail to teach liquefied natural gas and regasifying the liquefied natural gas. 
Nevison discloses a vaporizer apparatus for vaporizing liquefied natural gas for injection into an oil and gas well. This is done to improve the production of hydrocarbons from the well (refer to abstract and paragraph 0008, 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liknes to inject liquefied natural gas 
However, the combination of Liknes and Nevison is silent to the pressurized regasified LNG along with produced gas transmitting to a gas production line.
Bachtell et al. disclose typical gas-lift wells in which, fluids produced from the production wellbore are routed into a separator tank (18, fig. 2) on the surface. The separator may be fed by one or more production wells. Once separated from the water, oil, and other fluids produced from the reservoir, the gas is usually then routed to a compressor to increase its pressure. After the compression stage, the gas may be sent to a gas production line/sales line (30, fig. 2), a gas-injection line, or both (see fig. 1 and refer to paragraphs 0005 and 0018). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liknes and Nevison to include a gas production line, wherein the pressurized regasified LNG along with produced gas transmitting to a gas production line, as taught by Bachtell et al., for the purpose of selling the gas rather than venting or combusting it. 
Regarding claim 2-3, the combination of Liknes, Nevison, and Bachtell et al.  teach all the features of these claims as applied to claim 1 above, Nevison further disclose the LNG comprises at least 95% methane, wherein the LNG comprises at least 98% methane (refer to paragraph 0028).  
Regarding claim 4, the combination of Liknes, Nevison, and Bachtell et al. teach all the features of these claims as applied to claim 1 above, Nevison further disclose 
Regarding claim 5, the combination of Liknes, Nevison, and Bachtell et al. teach all the features of these claims as applied to claim 1 above, Liknes further disclose step c) comprises passing the regasified LNG stream through a compressor to produce a pressurized regasified LNG stream (refer to col. 13 lines 57-61).  
Regarding claim 6, the combination of Liknes, Nevison, and Bachtell et al. teach all the features of these claims as applied to claim 1 above, Liknes further disclose step f) is carried out without further separation of the recovered gases (see fig. 1).  
Regarding claim 7, the combination of Liknes, Nevison, and Bachtell et al. teach all the features of these claims as applied to claim 1 above, Liknes further disclose the step of sensing when an undesired amount of liquid has accumulated in the borehole (col. 14 lines 16-24: the cessation of gas flow from reservoir to surface).  
Regarding claim 9-10, the combination of Liknes, Nevison, and Bachtell et al.  teach all the features of these claims as applied to claim 1 above, Nevison further disclose step b) includes using heat from ambient air (refer to paragraph 0032), wherein step b) includes using electric heat or heat from combusting a fuel (refer to paragraph 0006).
Regarding claim 11, Liknes disclose an apparatus for producing hydrocarbons (see fig. 1 and refer to abstract) from a well (5, fig. 1) that includes a borehole (see fig. 1), production tubing (26) in the borehole, and an annulus (30) between the production tubing (26) and the borehole (5), the borehole containing an undesirable amount of liquid (52; refer to col. 14 lines 16-21), the apparatus comprising: 

However, Liknes fail to teach liquefied natural gas and a vaporizer for regasifying the liquefied natural gas. 
Nevison, as previously discussed, discloses a vaporizer apparatus for vaporizing liquefied natural gas for injection into an oil and gas well. This is done to improve the production of hydrocarbons from the well (refer to abstract and paragraph 0008, 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liknes to inject liquefied natural gas and a vaporizer for regasifying the liquefied natural gas, as taught by Nevison, for creating a continuous cycle and improving the efficiency of hydrocarbon production. 
However, the combination of Liknes and Nevison is silent to the pressurized regasified LNG along with produced gas transmitting to a gas production line.
Bachtell et al., as previously discussed, disclose typical gas-lift wells in which, fluids produced from the production wellbore are routed into a separator tank (18, fig. 2) on the surface. The separator may be fed by one or more production wells. Once 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liknes and Nevison to include a gas production line, wherein the pressurized regasified LNG along with produced gas transmitting to a gas production line, as taught by Bachtell et al., for the purpose of selling the gas rather than venting or combusting it. 
Regarding claim 12-13, the combination of Liknes, Nevison, and Bachtell et al.  teach all the features of these claims as applied to claim 11 above, Nevison further disclose the LNG comprises at least 95% methane, wherein the LNG comprises at least 98% methane (refer to paragraph 0028).  
Regarding claim 14, the combination of Liknes, Nevison, and Bachtell et al. teach all the features of these claims as applied to claim 11 above, Liknes further disclose sensor adapted to sense when an undesired amount of liquid has accumulated in the borehole (refer to col. 15 lines 34-39: a pressure differential sensor system).  
Regarding claim 16-17, the combination of Liknes, Nevison, and Bachtell et al. teach all the features of these claims as applied to claim 11 above, Nevison further disclose the vaporizer uses heat from ambient air (refer to paragraph 0032), wherein the vaporizer uses electric heat or heat from combusting a fuel (refer to paragraph 0006).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liknes (U.S. 6629566B2) in view of Nevison (U.S. 2017/0356597A1) and Bachtell et al.  as applied to claims 1 and 11 above, and further in view of Crow et al. (U.S. 4921048). 
Regarding claim 8 and 15, the combination of Liknes, Nevison, and Bachtell et al. teach all the features of these claims as applied to claims 1 and 11 above; however, the combination appear to be silent to using a plunger during gas lift operations to step e) includes using a plunger to facilitate movement of liquid out of the borehole.  
Crow et al. disclose a well equipped with a plunger lift completion with supplemental gas injection (see fig. 2 and refer to col. 11 lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liknes, Nevison, and Bachtell et al. to include using a plunger to facilitate movement of liquid out of the borehole, as taught by Crow et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new grounds or rejection in view of Bachtell et al. (U.S. 2011/0168413A1) above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Giovanna Wright/Primary Examiner, Art Unit 3672       
                                                                                                                                                                                                 /Y.A/
03/16/2021